MORIAL, Judge.
Plaintiff, Franklin A. Clark, has appealed a judgment dismissing his personal injury and workmen’s compensation suit. We affirm.
Both claims are made in connection with an incident of May 14, 1973, in which plaintiff, employed as a parking attendant by Southern Parking Company, Inc., drove an automobile over a wall and demolished it as he was attempting to park it. (He was fired the next day.)
The personal injury claim against the owner of the vehicle, Eugene M. Parrish, and his liability insurer, Government Employees Insurance Company, is based on plaintiff’s contention that Parrish negligently failed to caution him the brakes were defective and the car idled fast when he left his car at the parking lot. He alleged these two factors combined to cause him to lose control of the car as he attempted to park it. Although the trial judge assigned no written reasons for judgment, it is obvious that he dismissed the plaintiff’s personal injury claim because there was no proof of negligence. Three witnesses — including one called by plaintiff — testified' the Parrish vehicle had brakes after it was wrecked by plaintiff.
Similarly, the evidence fails to support plaintiff’s claim for workmen’s compensation. The medical testimony of Dr. Alvin Johnson, a general practitioner who treated plaintiff for months to the tune of $900.00 plus, was unimpressive. This general practitioner testified Clark exhibited symptoms to support complaints of neck, back and shoulder pain. However, Dr. Arthur Axelrod, the general surgeon who treated plaintiff immediately after the accident, stated the minor injuries incurred by plaintiff subsided without residual disability within a week of the accident. Dr. Howard Stokes, an orthopedist who examined plaintiff within six weeks of the accident, found no disability and concluded plaintiff’s complaints of pain in the back, shoulder and neck were not genuine. Because the medical evidence fails to support complaints of disability, plaintiff’s suit for workmen’s compensation benefits must be dismissed.
For the reasons assigned, the judgment appealed from is affirmed.

AFFIRMED.